  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 1 of 11 PageID: 1



20 18R000036/ADL/CD/KD



                      THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA

           v.                                :     CRIMINAL NO.

 STEVE YOUNG KANG,                           :      18 U.S.C. § 1344
 a/k/a STEVEN YOUNG KANG,                    :      18 U.S.C. § 1343
 a/k/a YOUNG TAE KANG,                       :      18 U.S.C. § 2
                   Defendant




                                    INFORMATION

      The defendant having waived in open court prosecution by indictment,

the United States Attorney for the District of New Jersey charges:

                          Relevant Individuals and Entities

      1.        At all times relevant to this Information:

                a. Defendant STEVE KANG, a/k/a “STEVEN YOUNG KANG,”

a/k/a “YOUNG TAE KANG” (“KANG”) was a real estate broker who participated

in the sale of multiple properties located in the State of New Jersey through

“short sales” in his own name and in the names of others, which were sold

shortly thereafter at a substantial profit (the “Short Sale Properties”).

                b. Victim Banks 1 and 2 (collectively, the “Victim Banks”) were

federally regulated national banking associations, the accounts of which were

then insured by the Federal Deposit Insurance Corporation, making each of

them a “financial institution” as that term is defined in Title 1$, United States
  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 2 of 11 PageID: 2



Code, Section 20. The Victim Banks held liens on various Short Sale

Properties.


                                 The Short Sale Process

     2.       A “short sale” of a residential property typically referred to

situations in which a house owner obtained a mortgage loan from a lender to

buy or refinance a house, could not make the loan payments owed, sought to

end those payments by selling the house for less than the outstanding

mortgage loan amount, and asked the lender to accept the reduced sales price

of the house in full satisfaction of the mortgage loan. Such transactions were

called “short sales” because the actual market value of the house (and,

therefore, the price at which the house owner could sell it on the open market)

was less than the amount owed by the house owner to the lender. By

cancelling the loan for less than the loan amount still owed, the lender

accepted a “short” payment amount from the house owner.

     3.       Because the lenders had the legal right to collect the full loan

amount, a short sale (and resulting cancellation of the mortgage loan) required

the lender’s approval.

     4.       As part of the short sale approval process, lenders typically

required house owners and their agents to document the house owner’s

financial hardship and inability to continue making loan payments, as well as

the actual fair market value at which the house could then be sold. To

accomplish this, house owners were required to document their finances, and

affirm that the proposed short sale was an “arm’s-length” transaction; that is,


                                          2
   Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 3 of 11 PageID: 3



one in which there was no undisclosed relationship between the house owner

selling the home and the person or entity buying it from the house owner (other

than the short sale itself). Lenders also often required house owners to affirm

that there were no side agreements with other parties that were unknown to

the lender.

      5.        Before approving a short sale, lenders also typically required the

house owner to engage a realtor to market the property through a multiple

listing service (“MLS”) to ensure that the residence was sold for actual market

value so that the lender’s losses on the short sale were minimized.

      6.        In addition, when selling their houses, house owners were required

to sign HUD- 1 Settlement Statements. A HUD- 1 Settlement Statement was a

standardized form used for residential real estate transactions that itemized

the receipt and disbursement of funds to a buyer and seller. At closing, the

buyer, house owner seller, and settlement agent certified that the information

contained in the HUD- 1 Settlement Statement was true and correct. Lenders

and their servicers relied on the HUD- 1 Settlement Statement when approving

a short sale.

     7.         The documentation, affirmations, and information described in

paragraphs 4, 5, and 6, above, were material to lenders’ short sale approval

decisions.

                                  The Fraudulent Scheme

     8.         Between in or about June 2013 and in or about January 2017,

defendant KANG and others known and unknown illegally obtained more than



                                           3
  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 4 of 11 PageID: 4



approximately $2,763,000 by fraudulently inducing multiple lenders, including

the Victim Banks, to approve short sales of the Short Sale Properties for

amounts substantially below what those properties were then worth, in the

manner and using the means detailed below.

                            Goal of the Fraudulent Scheme

     9.     The goal of the fraudulent scheme was for KANG and others (“Co

Schemers”) to enrich themselves by fraudulently deceiving lenders in

connection with Short Sale Properties.

                   Manner and Means of the Fraudulent Scheme

     10.    It was a part of the scheme that defendant KANG and one or more

Co-Schemers identified multiple residential properties in New Jersey to be used

as Short Sale Properties.

     11.    It was a further part of the scheme that defendant KANG sold, and

caused others to sell, Short Sale Properties.

     12.    It was a further part of the scheme that, without the knowledge or

authorization of multiple lenders (including the Victim Banks), defendant

KANG and one or more of his Co-Schemers:

            (a)   caused materially false hardship letters and hardship

                  affidavits purportedly signed by short sale sellers to be

                  submitted to Victim Banks in connection with the Short Sale

                  Properties. The purpose of these submissions was to

                  mislead the Victim Banks about the ability of house owners

                  to repay their current mortgage loans;



                                         4
Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 5 of 11 PageID: 5



         (b)   caused “straw buyers” to purchase Short Sale Properties

               from house owners so as to allow a Co-Schemer to secretly

               maintain control of those properties;

         (c)   caused Victim Banks to be misled about the actual value of

               the Short Sale Properties by:

                     (i)     damaging drywall, removing appliances, and

                             otherwise negatively impacting the cosmetic

                             appearance of Short Sale Properties to lower

                             their apparent value;

                     (ii)    preventing legitimate, higher offers to be made

                             for Short Sale Properties, or when made, to be

                             communicated to Victim Banks. This was done

                             by artificially limiting the time Short Sale

                             Properties were listed on an ML$, and

                             misrepresenting to potential third party buyers

                             that these properties were unavailable for sale;

                     (iii)   obtaining quit claim deeds from various house

                             owners to prevent the purchase of those

                             properties by third parties that were not Co

                             Schemers;

                     (iv)    concealing resales of Short Sale Properties to

                             buyers for amounts significantly higher than

                             Victim Banks had been defrauded into believing



                                      5
  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 6 of 11 PageID: 6



                               the Short Sale Properties were worth. At times,

                               those higher resale prices had been agreed to by

                               a Co-Schemer and third party buyer even before

                               the Victim Bank relinquished control over a

                               Short Sale Property;

            (d)   used false HUD- 1 Settlement Statements to hide various side

                  deals with, and other secret disbursements made to, Co

                  Schemers in connection with the sales of the Short Sale

                  Properties; and

            (e)   caused a portion of the profits fraudulently obtained through

                  the resale of Short Sale Properties to be disbursed to one or

                  more bank accounts and, at times, split among one or more

                  Co-Schemers, including defendant KANG, other house

                  sellers, realtors and others.

     13.    It was further a part of the fraudulent scheme that defendant

KANG sent and received emails from various Co-Schemers pertaining to their

illegal activities, and that a Co-Schemer maintained handwritten and

computer-generated records detailing specific aspects of the fraud concerning

particular Short Sale Properties.




                                        6
  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 7 of 11 PageID: 7



                                   COUNT ONE
                                  (BANK FRAUD)


      14.    Paragraphs 1 through 13 of this Information are realleged and

incorporated herein.

      15.    On or about June 10, 2013, in Bergen County, in the District of

New Jersey and elsewhere, the defendant

                             STEVE YOUNG KANG,
                             a/k/a “STEVEN YOUNG KANG”,
                             a/k/a “YOUNG TAE KANG”

did knowingly and willfully execute and attempt to execute a scheme and

artifice to defraud Victim Bank 1, and to obtain monies, funds, credits, assets,

and other property owned by, and under the custody or control of, Victim Bank

1, by means of materially false and fraudulent pretenses, representations and

promises, that is, misrepresented and caused to be misrepresented to Victim

Bank 1 the actual resale value of the Short Sale Property located at 513 Roff

Avenue, Palisades Park, New Jersey.

   In violation of Title 18, United States Code, Sections 1344 (1) and (2) and

Section 2.




                                        7
  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 8 of 11 PageID: 8



                            COUNT TWO
           (WIRE FRAUD AFFECTING A FINANCIAL INSTITUTION)


     14.    Paragraphs 1 through 13 of this Information are realleged and

incorporated herein.

     15.    On or about September 3, 2013, in Bergen County, District of New

Jersey and elsewhere, the defendant,

                            STEVE YOUNG KANG,
                            a/k/a “STEVEN YOUNG KANG”,
                            a/k/a “YOUNG TAE KANG”

having devised and intending to devise a scheme and artifice to defraud Victim

Bank 2, and to obtain money or property from Victim Bank 2 by means of false

and fraudulent pretenses, representations, or promises, knowingly transmitted

and caused to be transmitted by means of a wire communication in interstate

and foreign commerce any writing, sign, signal, picture and sound for the

purpose of executing such scheme and artifice; that is, an e-mail from

defendant KANG at *****6(gmail.com to a Co-Schemer referring to a property

located at 71 Bluehill Rd, Norwood, NJ 07648.

      In violation of Title 18, United States Code, Section 1343 and Section 2.




                                       8
  Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 9 of 11 PageID: 9



                          FORFEITURE ALLEGATIONS

      1.    As the result of committing the offenses constituting a specified

unlawful activity as defined in 18 U.S.C.     § 1956(c)(7), as alleged in this
Information, the defendant,

                               STEVE YOUNG KANG,
                               a/k/a “STEVEN YOUNG KANG”,
                               a/k/a “TAE YOUNG KANG”

shall forfeit to the United States, pursuant to Title 18, United States code,

Section 982(a)(2), all property, real and personal, that constitutes or is derived

from proceeds traceable to the commission of the offenses charged in Counts

One and Two of this Information, and all property traceable thereto, including

but not limited to $1,000,000.00 in United States currency.

                             Substitute Assets Provision

      2.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

            a.     cannot be located upon the exercise of due diligence;

            b.     has been transferred or sold to, or deposited with, a third

                   person;

            c.     has been placed beyond the jurisdiction of the Court;

            d.     has been substantially diminished in value; or

            e.     has been commingled with other property which cannot be

                   subdivided without difficulty;




                                          9
 Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 10 of 11 PageID: 10



it is the intent of the United States, pursuant to 21 U.S.C.   § 853(p), as
incorporated by 28 U.S.C.   § 246 1(c), to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property.




                                             craig Cnito
                                             United States Attorney




                                        10
             CASE NUMBER:

       United States District Court
         District of New Jersey

 UNITED STATES OF AMERICA

                       V.


         Steve Young Kang,
     a/k/a “Steven Young Kang,”
      a/k/a “Tae Young Kang”


           INFORMATION

       1$ U.S.C.   §   1344, 1343, and 2

        CRAIG CARPENITO
UNITED STATES A TTORiVEY NEWARK, NEW JERSEY

              ANDREW LEVEN
         ASSiSTANT  US. A TTORiVE)
   CHARLIE DIVINE iIIu KE VIIV DI GREGOR I’
SPECIAL ASSISTANT UNITED STATES ATTORNEYS
           NEW4RK, NEW JERSEY
               973. 645.2700
                                              Case 2:19-cr-00394-WJM Document 1 Filed 05/30/19 Page 11 of 11 PageID: 11
